UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-6587



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


ADRIAN HOWARD JACKSON,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill.    Joseph F. Anderson, Jr., Chief
District Judge. (0:98-cr-01126-JFA)


Submitted:   September 11, 2007       Decided:   September 14, 2007


Before WILKINSON, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Adrian Howard Jackson, Appellant Pro Se. Marshall Prince, OFFICE OF
THE UNITED STATES ATTORNEY, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Adrian Howard Jackson appeals the district court’s order

denying his Rule 59(e) motion to reconsider the denial of his Rule

60(b)(4) motion and alternatively to allow his pleadings to serve

as a notice of appeal of the Rule 60(b) motion.   We have reviewed

the record and find no reversible error.    Accordingly, we affirm

for the reasons stated by the district court.     United States v.

Jackson, No. 0:98-cr-01126-JFA (D.S.C. Mar. 30, 2007). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                          AFFIRMED




                              - 2 -